NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 17, 2018 *
                                Decided October 17, 2018

                                          Before

                       DIANE P. WOOD, Chief Judge

                       JOEL M. FLAUM, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

No. 18-1203

LUKE KELLER,                                       Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Southern District of Illinois.

       v.                                          No. 14-cv-00680-DRH-CJP

TOM WATSON,                                        David R. Herndon,
    Defendant-Appellee.                            Judge.


                                        ORDER

        Luke Keller, a federal prisoner, appeals the denial of his petition for a writ of
habeas corpus seeking to restore good-conduct credit that he lost after being disciplined
for fighting with another inmate. See 28 U.S.C. § 2241. Keller argues that prison officials
violated his right to due process by refusing to disclose exculpatory photographs that




       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-1203                                                                           Page 2

he requested at his hearing. But because the hearing officer considered the photographs,
Keller cannot establish a violation of due process, and so we affirm the judgment.

        Keller was charged with fighting another inmate in the recreation yard. Two
guards reported that both inmates took swings at each other with closed fists. Keller
insists that he merely raised his arms to protect himself from the other inmate’s blows.
Another inmate corroborated Keller’s account. At his disciplinary hearing, Keller asked
James Pfeifer, the hearing officer, to see the photographs of both inmates taken shortly
after the alleged incident and put them in the record. The photographs, Keller argued,
would show that the other inmate suffered no injuries consistent with being hit by a
closed fist and therefore would support Keller’s contention that he did not strike him.
According to Keller, Pfeifer refused his request. Pfeifer credited the guards’ reports,
found Keller guilty, and disciplined him with a loss of 14 days of good-conduct credit.

        After exhausting his administrative remedies, Keller petitioned the district court
for a writ of habeas corpus to restore his good-conduct credit. The district court
summarily dismissed Keller’s petition as meritless under Rule 4 of the Rules Governing
Section 2254. See 28 U.S.C. foll. § 2254, 1(b) (explaining that a district court may
apply § 2254 rules to other kinds of habeas-corpus actions). Keller appealed to this
court, arguing that the denial of access to the photographs, among other things, violated
his right of due process. We remanded the case and required an answer from the
warden. Keller v. Cross, 603 F. App’x 488, 490 (7th Cir. 2015). We instructed the district
court to determine the veracity of Keller’s factual premise that “he asked the hearing
officer to review the photos that reveal his assailant’s unscathed face, but his request
was ignored.” Id. If Keller’s account were true, we explained, the photos would have
been material exculpatory evidence that the hearing officer should have considered.

        On remand, the warden argued that Keller did not request the photographs
because Pfeifer’s note from the hearing states that Keller did not submit any
documentary evidence. “More importantly,” the warden asserted, the hearing officer
did consider the photos. Pfeifer attested that the photographs of both inmates were part
of the investigation report that supplemented the incident report (only the latter was
given to Keller). He stated that it was his “practice” to review “all available materials”
at disciplinary hearings. Pfeifer further attested, as his written decision reflects, that in
this case he considered “the body of the incident report, memorandums by staff,
medical evaluations, witness statements and the investigation that was conducted.” He
attested that after considering this evidence, he “determined that the greater weight of
the evidence supported” Keller’s guilt.
No. 18-1203                                                                        Page 3



       In his two declarations responding to the warden’s answer, Keller swore: “I
asked the hearing officer to require the production of and view the institution’s
photographs of the incident, which I believe would corroborate that the other inmate
was the aggressor and that I did not strike him.” He further attested that he first viewed
the photographs only when the respondent attached them to the answer, but because
they are poor-quality photocopies, only the original photographs would confirm that he
had not struck the other inmate and undermine the correctional officers’ reports.

        The district court denied the petition, concluding primarily that the hearing
officer permissibly gave greater weight to the officers’ accounts and that “some
evidence” supported the finding of guilt. The court did not make the findings that we
had deemed important: whether Keller timely asked for the photographs; whether the
hearing officer refused to review them; and whether the photographs “show that his
attacker’s fact was unscathed.” Keller I, 603 F. App’x at 490. Keller appeals and again
presses his argument that the hearing officer’s failure to review and disclose the
photographs violated his right to due process.

       Prisoners faced with a disciplinary proceeding have a right to the disclosure of
material exculpatory information if they request it before or at the hearing. Wolff v.
McDonnell, 418 U.S. 539, 563–69 (1974); Piggie v. McBride, 277 F.3d 922, 925
(7th Cir. 2002) (“Piggie I”). We are no closer now than we were in 2015 to knowing
whether the photographs were exculpatory. The district court said nothing about the
nature of the pictures, and the copies that appear in the record on appeal are of such
low quality to be useless. We cannot discern whether the other inmate’s face showed
signs of injury.

        If we assume that Keller timely requested the photographs and that they depict
exactly what he says—the other inmate’s pristine face and his bruised one—they
therefore are exculpatory because they undermine the officer’s accounts. See Scruggs v.
Jordan, 485 F.3d 934, 941 (2007). But Keller still cannot demonstrate a due-process
violation. Due process requires the disclosure of exculpatory evidence to ensure that an
inmate can present relevant evidence to support his best defense and that the hearing
officer will consider all the relevant evidence of guilt and innocence. See Ellison v.
Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Piggie v. Cotton, 344 F.3d 674, 678
(7th Cir. 2003) (“Piggie II”). Keller’s defense that he did not strike the inmate was
addressed because Pfeifer considered the photographs—something that Keller does not
have evidence to dispute—along with Keller’s statement and his witness’s. As long as
No. 18-1203                                                                            Page 4

Pfeifer reviewed the record, he was entitled to weigh the evidence as he saw fit. 1
Moreover, Keller cannot show that the reports by the two officers who witnessed the
incident and the rest of the investigative record are insufficient to reach the low
standard that “some evidence” support a conviction for a disciplinary infraction.
Superintendent v. Hill, 472 U.S. 445, 455 (1985). Because Keller was able to argue his best
defense and because Pfeifer considered the entire investigative record, including the
photographs, Keller cannot demonstrate a due-process violation.

       We do not have a good explanation why, if we credit Keller, he was denied the
opportunity to look at the photographs himself until the warden answered his habeas
petition. But it ultimately does not matter because, as we have said, he cannot show that
this harmed him at his hearing. See Piggie II, 344 F.3d at 678.

                                                                                  AFFIRMED




       1
         We do not know, however, whether Pfeifer reviewed the original photographs
or photocopies of good or poor quality. Pfeifer’s affidavit is silent, and Watson dodges
the issue in his brief. But we cannot find any utility in sorting this out. Pfeifer’s affidavit
makes clear he will not remember more details about the 2012 hearing, and Keller
cannot provide any competent evidence that Pfeifer did not see the originals or good
copies; he maintains (without personal knowledge) that Pfeifer did not view them at all.
But Pfeifer viewed the photographs, and our assumption that they are exculpatory does
not change the conclusion that Keller’s due-process rights were not violated.